Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 12/04/2019. In virtue of this communication, claims 1-16 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 01/20/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/14/2020 and 02/10/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings Objection
The drawings submitted on 12/04/2019 are not accepted as part of the formal application. Figures 5-8 are objected to because the figures are blurry. Drawings should be in black and while lines.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-4 and 10-12 objected to because of the following informalities: 

Regarding claim 2,
	The recitation “the antenna element” in lines 1-2 is confusing. The examiner would think that it’s “each of the antenna elements”. Appropriate correction is required.

Regarding claim 3,
	The recitation “the antenna element” in lines 1-2 is confusing. The examiner would think that it’s “each of the antenna elements”. Appropriate correction is required.

Regarding claim 4,
	The recitation “1*4 array” in line 3 is confusing. The examiner would think that it’s “1 x 4 array” or “1 by 4 array”. Appropriate correction is required.

Regarding claim 10,
	The recitation “the antenna element” in line 1 is confusing. The examiner would think that it’s “each of the antenna elements”. Appropriate correction is required.


	The recitation “the antenna element” in line 1 is confusing. The examiner would think that it’s “each of the antenna elements”. Appropriate correction is required.

Regarding claim 12,
	The recitation “1*4 array” in line 3 is confusing. The examiner would think that it’s “1 x 4 array” or “1 by 4 array”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogilvie (US 9755306), hereinafter Ogilvie, in view of Morrow (US 20100177012), hereinafter Morrow.

Regarding claim 1,
Ogilvie discloses a millimeter wave array antenna (a subarray 700, Fig 7), comprising several antenna elements (multiple unit cells 710, Fig 7) arranged in an array, wherein,
each (each unit cell 400, Fig 4) of the antenna elements comprises a first radiation patch (a patch 414, Fig 4), a second radiation patch (a patch 417, Fig 4), a first grounding plate (an RF ground plane 415, Fig 4), a power divider layer (a feed layer 424, Fig 4) and a second grounding plate (a substrate layer 426, Fig 4) stacked sequentially from top to bottom (Fig 4); wherein, the first radiation patch is spaced apart from and coupled to the second radiation patch (Fig 4), the second radiation patch is provided with two feeding ends (feed forks FF322 and FF326, Fig 3), each of the feeding ends is provided with two feeding notches (feed slots 320, Fig 3), IN, Fig 3) and two phase-inverted output ports (two feed stubs 324, two feed stubs 328, Fig 3) electrically connected to the input port, the two phase-inverted output ports are respectively coupling-fed the two feeding notches of one of the feeding ends (Fig 3), and each of the antenna elements generates orthogonal polarization (the dual feed slot 320 is an orthogonal feed slot, Fig 3) and dual-band resonance under excitation of two input ports (a top radiator 310 is smaller in size than a radiator 312, Fig 3).
Ogilvie does not teach a second grounding plate.
However, Morrow teaches a millimeter wave array antenna (an array antenna module 100, Fig 1), comprising several antenna elements (antennas 104, Fig 1) arranged in an array, wherein,
each (each antenna 104) of the antenna elements comprises a first radiation patch (a patch 146, Fig 1), a second radiation patch (a patch 144, Fig 1), a first grounding plate (a ground plane 128, Fig 4), a power divider layer (a feed layer 122, Fig 1) and a second grounding plate (a substrate 124, Fig 4; paragraph [0035]) stacked sequentially from top to bottom (Fig 4)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each of antenna elements comprising a first radiation patch, a second radiation patch, a first grounding plate, a power divider layer and a second grounding plate stacked sequentially from top to bottom in Ogilvie, as taught by Morrow, in order to provide a low cost antenna element capable of handling additional different frequency bands.
[AltContent: arrow][AltContent: textbox (1 x 4 array)][AltContent: textbox (Ogilvie (US 9755306))]
    PNG
    media_image1.png
    921
    814
    media_image1.png
    Greyscale

[AltContent: textbox (Ogilvie (US 9755306))]
    PNG
    media_image2.png
    871
    794
    media_image2.png
    Greyscale

[AltContent: textbox (PIN)][AltContent: arrow][AltContent: arrow][AltContent: textbox (PIN)][AltContent: arrow][AltContent: textbox (FF326)][AltContent: arrow][AltContent: textbox (FF322)][AltContent: textbox (Ogilvie (US 9755306))]
    PNG
    media_image3.png
    640
    566
    media_image3.png
    Greyscale

[AltContent: textbox (Morrow (US 20100177012))]
    PNG
    media_image4.png
    572
    771
    media_image4.png
    Greyscale


[AltContent: textbox (Morrow (US 20100177012))]
    PNG
    media_image5.png
    666
    421
    media_image5.png
    Greyscale

Regarding claim 4,
Ogilvie in view of Morrow discloses the claimed invention, as described in claim 1.
Ogilvie teaches the millimeter wave array antenna comprises four antenna elements, and the four antenna elements are arranged in a 1*4 array (a 1 x 4 array, Fig 7).

Regarding claim 7,
Ogilvie in view of Morrow discloses the claimed invention, as described in claim 1.
Ogilvie teaches a size of the first radiation patch is smaller than that of the second radiation patch, and an orthographic projection of the first radiation patch to a surface where the second radiation patch is located falls within the second radiation patch (Fig 3).



Ogilvie in view of Morrow discloses the claimed invention, as described in claim 1.
Ogilvie as modified teaches the second grounding plates of respective antenna elements are integrally formed (Fig 4 of Morrow).

Regarding claim 9,
Ogilvie discloses a millimeter wave array antenna (a subarray 700, Fig 7), the millimeter wave array antenna comprising several antenna elements (multiple unit cells 710, Fig 7) arranged in an array (Fig 7). Ogilvie does not teach a mobile terminal comprising an antenna array. However, it’s well known in the art that an antenna array can be adapted in a mobile terminal (see Mottier, US 6496157, Fig 1, col 2, lines 55-56), wherein,
Ogilvie as modified teaches each (each unit cell 400, Fig 4) of the antenna elements comprises a first radiation patch (a patch 414, Fig 4), a second radiation patch (a patch 417, Fig 4), a first grounding plate (an RF ground plane 415, Fig 4), a power divider layer (a feed layer 424, Fig 4) and a second grounding plate (a substrate layer 426, Fig 4) stacked sequentially from top to bottom (Fig 4); wherein, the first radiation patch is spaced apart from and coupled to the second radiation patch (Fig 4), the second radiation patch is provided with two feeding ends (feed forks FF322 and FF326, Fig 3), each of the feeding ends is provided with two feeding notches (feed slots 320, Fig 3), and the power divider layer comprises two transmission lines (stripline feeds 322 and 326, Fig 3), wherein, each of the transmission lines comprises one input port (input port PIN, Fig 3) and two phase-inverted output ports (two feed stubs 324, two feed stubs 328, Fig 3) electrically connected to the input port, the two phase-inverted output ports are respectively coupling-fed the two feeding notches of one of the feeding ends (Fig 3), and each of the antenna elements generates orthogonal polarization (the dual feed slot 320 is an orthogonal feed slot, Fig 3) and dual-band resonance under excitation of two input ports (a top radiator 310 is smaller in size than a radiator 312, Fig 3).
Ogilvie does not teach a second grounding plate.

each (each antenna 104) of the antenna elements comprises a first radiation patch (a patch 146, Fig 1), a second radiation patch (a patch 144, Fig 1), a first grounding plate (a ground plane 128, Fig 4), a power divider layer (a feed layer 122, Fig 1) and a second grounding plate (a substrate 124, Fig 4; paragraph [0035]) stacked sequentially from top to bottom (Fig 4)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each of antenna elements comprising a first radiation patch, a second radiation patch, a first grounding plate, a power divider layer and a second grounding plate stacked sequentially from top to bottom in Ogilvie as modified, as taught by Morrow, in order to provide a low cost antenna element capable of handling additional different frequency bands.

Regarding claim 12,
Ogilvie in view of Morrow discloses the claimed invention, as described in claim 9.
Ogilvie teaches the millimeter wave array antenna comprises four antenna elements, and the four antenna elements are arranged in a 1*4 array (a 1 x 4 array, Fig 7).

Regarding claim 15,
Ogilvie in view of Morrow discloses the claimed invention, as described in claim 9.
Ogilvie teaches a size of the first radiation patch is smaller than that of the second radiation patch, and an orthographic projection of the first radiation patch to a surface where the second radiation patch is located falls within the second radiation patch (Fig 3).



Ogilvie in view of Morrow discloses the claimed invention, as described in claim 9.
Ogilvie as modified teaches the second grounding plates of respective antenna elements are integrally formed (Fig 4 of Morrow).

Allowable Subject Matter
Claims 2-3, 5-6, 10-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 2, the pertinent prior art does not adequately teach or suggest the claimed features ”the antenna element further comprises a first dielectric slab sandwiched between the first radiation patch and the second radiation patch, a second dielectric slab sandwiched between the second radiating patch and the first grounding plate, and a third dielectric slab sandwiched between the first grounding plate and the second grounding plate, wherein, the power divider layer is disposed within the third dielectric slab and spaced apart from the first grounding plate and the second grounding plate”.
Regarding dependent claim 3, the pertinent prior art does not adequately teach or suggest the claimed features ”the antenna element further comprises four probes extending from the phase-inverted output ports of the power divider layer toward the second radiation patch, wherein, one end of each of the probes facing away from the power divider layer is received within one of the feeding notches and coupling-fed the second radiation patch”.
Dependent claims 5-6 are considered to be allowable by virtue of their dependencies on claim 3.
Regarding dependent claim 10, the pertinent prior art does not adequately teach or suggest the claimed features ”the antenna element further comprises a first dielectric slab sandwiched between the first radiation patch and the second radiation patch, a second dielectric slab sandwiched between the second radiating patch and the first grounding plate, and a third dielectric slab sandwiched between the first grounding plate 
Regarding dependent claim 11, the pertinent prior art does not adequately teach or suggest the claimed features ”the antenna element further comprises four probes extending from the phase-inverted output ports of the power divider layer toward the second radiation patch, wherein, one end of each of the probes facing away from the power divider layer is received within one of the feeding notches and coupling-fed the second radiation patch”.
Dependent claims 13-14 are considered to be allowable by virtue of their dependencies on claim 11.

Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HAI V TRAN/Primary Examiner, Art Unit 2845